                   Case 20-11177-KBO            Doc 156       Filed 06/11/20         Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             )   Case No. 20-11177 (KBO)
                                                                  )
                                   Debtors.                       )   (Jointly Administered)
                                                                  )
                                                                  )   Re: Docket Nos. 13, 75 & 94



 CERTIFICATE OF NO OBJECTION REGARDING DEBTORS’ MOTION SEEKING
 ENTRY OF INTERIM AND FINAL ORDERS (I) APPROVING NOTIFICATION AND
 HEARING PROCEDURES FOR CERTAIN TRANSFERS OF AND DECLARATIONS
OF WORTHLESSNESS WITH RESPECT TO COMMON STOCK AND (II) GRANTING
                         RELATED RELIEF

         The undersigned hereby certifies that she has received no answer, objection, or any other

responsive pleading with respect to the Debtors’ Motion Seeking Entry of Interim and Final

Orders (I) Approving Notification and Hearing Procedures for Certain Transfers of and

Declarations of Worthlessness with Respect to Common Stock and (II) Granting Related Relief

[Docket No. 13] (the “Motion”) filed by the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”) on May 21, 2020. On May 22, 2020, the Court entered an order [Docket

No. 75] (the “Interim Order”) approving the relief requested in the Motion on an interim basis.

         The undersigned further certifies that she has reviewed the Court’s docket in the above-

referenced chapter 11 cases and no answer, objection or other responsive pleading to the Motion

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.



RLF1 23560883v.1
                   Case 20-11177-KBO          Doc 156       Filed 06/11/20       Page 2 of 3




appears thereon. Pursuant to the Interim Order and the Notice of (A) Entry of Interim Order (I)

Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

Worthlessness with Respect to Common Stock and (II) Granting Related Relief; and (B) Final

Hearing Thereon [Docket No. 94], filed on May 22, 2020, objections or responses to the Motion

were to be filed no later than June 8, 2020, at 4:00 p.m. (prevailing Eastern Time) (the

“Objection Deadline”).2

         WHEREFORE, the Debtors respectfully request that the proposed form of final order,

substantially in the form attached hereto as Exhibit A, be entered at the earliest convenience of

the Court.




2
    The Objection Deadline was extended to June 11, 2020 at 12:00 p.m. (prevailing Eastern Time) for the Official
    Committee of Unsecured Creditors (the “Committee”). The Committee has informed counsel for the Debtors
    that they do not object to the final relief requested in the Motion.

                                                       2
RLF1 23560883v.1
                   Case 20-11177-KBO   Doc 156    Filed 06/11/20     Page 3 of 3




Wilmington, Delaware
June 11, 2020

/s/ Amanda R. Steele
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Proposed Co-Counsel for the                      KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Proposed Co-Counsel for the
                                                 Debtors and Debtors in Possession




                                             3
RLF1 23560883v.1
